

EXHIBIT 10.22


FORM OF PROPERTY MANAGEMENT AGREEMENT
by and between
AMERICAN FINANCE PROPERTIES, LLC
and
[NAME OF SUBSIDIARY]









--------------------------------------------------------------------------------






PROPERTY MANAGEMENT AGREEMENT
TABLE OF CONTENTS
ARTICLE 1 DEFINITIONS1
1.1Certain Defined Terms    1
ARTICLE 2 ENGAGEMENT OF THE PROPERTY MANAGER2
2.1Engagement    2
2.2Status of the Property Manager; Limitation on Authority    2
ARTICLE 3 DUTIES OF THE PROPERTY MANAGER2
3.1Duties; Standard of Performance    2
3.2Specific Duties of the Property Manager    3
A.Collection of Moneys; Enforcement of Rights    3
B.Property Documents    3
C.Maintenance    3
D.Services    4
E.Taxes    4
F.Insurance; Reports and Claims    4
G.Compliance with Laws; Matters of Record    5
H.Construction    5
I.Employees    6
J.Notices    6
K.Extraordinary Services    6
L.Lease Obligations    6
M.Third-Party Property Managers    7
N.Inspections    7
O.Accounting Services    7
3.3Contracts    7
3.4Use of Property    7
3.5Cash Management    7
A.Clearing Account    7
B.Order of Priority of Funds in Clearing Account    8
C.Operating Account    8
3.6Indemnification    9
3.7Complaints and Notices    10


i



--------------------------------------------------------------------------------




3.8Tenant Insurance Certificates    10
3.9Licenses and Authorizations    11
3.10Asbestos and Similar Compliance Matters    11
3.11Special Billings    11
ARTICLE 4 ACCOUNTING, RECORDS, REPORTS11
4.1Records    11
4.2Reports and Supporting Documentation    12
4.3Budgets    12
4.4Audit    13
ARTICLE 5 EXPENSES AND COMPENSATION14
5.1Payment of Expenses    14
5.2Expenditure Authorization    15
A.Utilities    15
B.Expenses per Budget    15
C.Emergencies    16
5.3Compensation for Management Services    16
A.Management Fee    16
B.Construction Fee    16
ARTICLE 6 TERM17
6.1Term    17
6.2Sale of Property    17
6.3Termination Upon Notice    17
6.4Termination for Cause    17
6.5Effect of Termination    18
ARTICLE 7 REPRESENTATIONS AND WARRANTIES OF THE PROPERTY MANAGER19
7.1Organization    19
7.2Authorization    19
7.3Validity    19
7.4Licenses    19
7.5Independent Contractor    19
ARTICLE 8 MISCELLANEOUS19
8.1Company’s Rights    19
8.2Company’s Representative    19


ii



--------------------------------------------------------------------------------




8.3No Personal Liability    20
8.4Nature of Relationship    20
8.5No Third Party Beneficiaries    20
8.6Notices    20
8.7Amendments    21
8.8Exhibits    21
8.9Laws    21
8.10No Implied Waivers    21
8.11Severability    22
8.12Governing Law    22
8.13Benefit and Assignment    22
8.14Headings    22
8.15Counterparts    22
8.16Entire Agreement    22







PROPERTY MANAGEMENT AGREEMENT
THIS PROPERTY MANAGEMENT AGREEMENT is made as of [ ], 2017 (the “Property
Management Agreement”) by and between [Name of Subsidiary], a Delaware limited
liability company (the “Company”) and AMERICAN FINANCE PROPERTIES, LLC, a
Delaware limited liability company (the “Property Manager”).
WHEREAS, Property Manager and American Finance Trust, Inc., a Maryland
corporation (the “REIT”) are parties to that certain Amended and Restated
Property Management Agreement dated as of September 6, 2016 (the “Original Prime
Agreement”), whereby the REIT, on behalf of the Company, entered into the
Original Prime Agreement on behalf of the Company in its capacity as the general
partner of American Finance Operating Partnership, L.P., a Delaware limited
partnership (the “Company OP”), as sole member of the Company, pursuant to which
the REIT, in its capacity as the general partner of the Company OP, engaged
Property Manager on behalf of Company to perform certain property management
services, as set forth in greater detail therein;
WHEREAS, the Property Manager, REIT and Company entered into that certain First
Amendment to Amended and Restated Property Management Agreement, dated as of
December 8, 2017 (together with the Original Prime Agreement, the “Prime
Property Management Agreement”), pursuant to which the parties thereto confirmed
the intent and understanding that the REIT entered into Original Prime Agreement
on behalf of Company, and that the Company was a party thereto by the REIT as
the general partner of the Company OP ;
WHEREAS, the Company owns that certain real property commonly known as Anderson
Station and located at [Location], as more particularly described on Exhibit A,
attached hereto and made a part hereof (the “Property”); and
WHEREAS, the Company is retaining the Property Manager to manage and coordinate
the day-to-day operations of the Property, and the Property Manager desires to
be so retained, all under the terms and conditions set forth in this separate
Property Management Agreement.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, do hereby agree, as
follows:

ARTICLE 1
DEFINITIONS

1.1    Certain Defined Terms. Capitalized terms used herein but not defined
shall have the meanings ascribed to them in the Amended and Restated Advisory
Agreement, dated as of the September 6, 2016, by and among the REIT, the
Property Manager and Company OP (the “Advisory Agreement”).

ARTICLE 2    
ENGAGEMENT OF THE PROPERTY MANAGER

2.1    Engagement. The Company hereby engages and retains the Property Manager
to manage, operate and maintain the Property as property manager, on the terms
in this Property Management Agreement, and the Property Manager accepts such
engagement and agrees to perform such service on such terms; it being
understood, that the Property Manager may engage a third party (each a
“Sub-Manager”) as the Property Manager deems necessary or desirable, without the
consent of the Company, and may delegate to a Sub-Manager all or a portion of
the services to be provided hereunder to such Sub-Manager. Any fees payable to a
Sub-Manager (i) shall be the responsibility of the Property Manager out of
payments received from the Company and (ii) may, at the instruction of the
Property Manager, be deducted from the Operating Account (as hereinafter
defined) or the fees payable hereunder and paid by the Company to such
Sub-Manager, or be paid directly by the Property Manager to such Sub-Manager, in
the Property Manager’s sole discretion. Any fees payable by the Company to a
Sub-Manager or Lincoln Retail REIT Services, LLC in respect of services to be
provided hereunder, whether engaged directly or otherwise, shall be a dollar for
dollar reduction in the amounts payable by the Company to the Property Manager
under this Property Management Agreement.

2.2    Status of the Property Manager; Limitation on Authority. The Property
Manager shall act under this Property Management Agreement as an independent
contractor and not as the Company’s agent or employee. The Property Manager
shall not have the right, power or authority to enter into agreements or incur
liability on behalf of the Company except as expressly set forth herein. Any
action taken by the Property Manager which is not expressly permitted by this
Property Management Agreement shall not bind the Company.

ARTICLE 3    
DUTIES OF THE PROPERTY MANAGER

3.1    Duties; Standard of Performance. The Property Manager shall devote its
commercially reasonable efforts to performing its duties hereunder to manage,
operate and maintain the Property in a diligent, careful and professional manner
to maximize all potential revenues to the Company and to minimize expenses and
losses to the Company. The services of the Property Manager are to be of a scope
and quality not less than those generally performed by first class, professional
managers of properties similar in type and quality to the Property and located
in the same market area as the Property. The Property Manager will at all times
act in good faith, in a commercially reasonable manner and in a fiduciary
capacity with respect to the proper protection of and accounting for the
Company’s assets; it being understood, that, the Property Manager’s fiduciary
relationship with the Company is limited solely to the proper protection of and
accounting for the Company’s assets and the Property Manager owes no other
fiduciary duties to the Company or security holders of the Company.

3.2    Specific Duties of the Property Manager. Without limiting the obligations
of the Property Manager under other provisions of this Property Management
Agreement, the Property Manager will have the following specific duties:

A.    Collection of Moneys; Enforcement of Rights. The Property Manager will use
diligent, commercially reasonable efforts to collect all rent and other payments
due from tenants in the Property and any other sums due the Company regarding
the Property. To the extent tenant leases affecting any Property so require, the
Property Manager shall timely make or verify any calculations that are required
to determine the amount of rent due from tenants, including without limitation
calculating percentage rent, operating expense “pass-throughs” and consumer
price index adjustments and, where required, shall give timely notice thereof to
tenants.
The Property Manager will promptly and diligently enforce the Company’s rights
under any tenant leases affecting any Property, including without limitation
taking the following actions where appropriate, in accordance with the
procedures specified in the Property Manager’s property management handbook in
effect as of the date hereof: (i) terminating tenancies, (ii) instituting and
prosecuting actions, and evicting tenants, (iii) settling, compromising and
releasing such actions or suits or re-instituting such tenancies, (iv)
recovering rents and other sums due by legal proceedings in a court of general
jurisdiction, (v) signing and serving such notices as are deemed necessary by
the Property Manager, and (vi) recovering rents and other sums due by legal
proceedings in a magistrate’s court or similar jurisdiction; in each case, the
Property Manager shall promptly notify the Company of such action in writing. If
authorized by the Company, the Property Manager shall consult an attorney for
the purpose of enforcing the Company’s rights or taking any such actions and the
Company shall have the right to designate counsel for any matter and to control
all litigation affecting or arising out of the operation of any Property. The
Property Manager shall keep the Company informed of any dissatisfaction with the
law firm or such services or the reasonableness of the cost thereof.

B.    Property Documents. The Property Manager will pay all sums out of the
applicable Operating Account from time to time due from the Company and
otherwise comply with the obligations of the Company under any mortgages, deed
of trust, leases, easements, restrictions, service contracts and other
agreements now or hereafter affecting the Property as instructed by the Company
(the “Property Documents”).

C.    Maintenance. Subject to the applicable Budget or any Company constraints,
the Property Manager shall perform or cause to be performed under contract or
agreement with contractors, subcontractors or consultants, entered into in the
name and on behalf of the Company, all ordinary maintenance, repairs,
alterations, replacements and installations, do all decorating and landscaping,
and purchase all supplies necessary for (i) the proper operation of the
Property, (ii) the fulfillment of the Company’s obligations under any lease of
space in any Property, (iii) the fulfillment of the Company’s obligations under
any mortgage encumbering any Property of which the Property Manager has actual
knowledge, and (iv) compliance with all covenants, conditions and restrictions
affecting any Property of which the Property Manager has actual knowledge.
Subject to the applicable Budget or the Company’s constraints, the Property
Manager shall obtain all necessary receipts, releases, waivers, discharges and
assurances necessary to keep the Property free of any mechanics’, laborers’,
materials suppliers’ or vendors’ liens in connection with work, materials or
supplies for which the Property Manager contracts. All such documentation shall
be in such form as reasonably specified and required by the Company.

D.    Services. The Property Manager shall arrange for, and negotiate contracts
on behalf of the Company for, gas, electricity, water, telephone, trash
collection, sewer, elevator service, landscaping, janitorial service, security
service and such other services as are, or will be, furnished to the Property
for terms of not greater than one year, unless otherwise approved by the
Company. All such service contracts shall be entered into by the Property
Manager for the account of and in the name of the Company and shall be
terminable on thirty (30) days’ notice or less, unless otherwise approved by the
Company. The funds necessary to pay for such services shall be paid from the
applicable Operating Account. All utilities contracts shall be in the name of
the Company, with all notices to be addressed to the Company, with a copy to the
Property Manager, at the Property Manager’s address.

E.    Taxes. Promptly following receipt, the Property Manager shall send to the
Company all notices concerning the Property regarding taxes or valuations. The
Company shall pay all such taxes unless Company requests the Property Manager to
pay such taxes, in which case the Property Manager shall pay such taxes from the
applicable Operating Account. Upon the Company’s written request, the Property
Manager in conjunction with an outside third party named by the Company, shall
protest and attempt to reduce the property taxes or adjust the valuation for any
Property through administrative appeal for a fee to be negotiated.

F.    Insurance; Reports and Claims. The Property Manager shall, on behalf of
and at the Company’s expense, procure and maintain throughout the term hereof
through Independent Insurance Advisors, as the Company’s designated insurance
representative, insurance coverages with respect to the Property, including: (i)
all-risk replacement value property damage coverage insuring the full value of
the Property and the Company’s personal property and fixtures and rent loss
coverage for at least twelve (12) months; (ii) commercial general liability and
umbrella liability coverages in an amount not less than $10,000,000 combined
single limit per occurrence and in the aggregate per year; and (iii) such other
insurance as the Property Manager deems appropriate. All insurance policies
shall have provisions giving the Property Manager thirty (30) days’ prior notice
of cancellation, non-renewal or material modification of the coverage. All
insurance policies maintained by the Company with respect to the Property shall
be issued through insurers with an A.M. Best rating of A or better and shall
include waiver of subrogation provisions in favor of the Company. The Property
Manager, any Sub-Manager engaged by the Property Manager in accordance with
Section 2.1 of this Property Management Agreement, the Company and the Company’s
Representative as defined in Section 8.2 hereof shall be named as additional
insureds (with form CG 2010 85 or equivalent) on any liability insurance
maintained by the Company on the Property, and such liability insurance shall be
primary to and not contribute with any liability insurance maintained by the
Property Manager.
The Property Manager shall promptly investigate and make a full, timely, written
report to the Company and Independent Insurance Advisors as to all accidents,
claims for damages relating to the ownership or operation and maintenance of any
Property, and any damage or destruction to any Property and the estimated cost
of repair thereof. Thereafter, unless otherwise directed by the Company,
Independent Insurance Advisors will timely process all casualty insurance claims
on behalf of the Company, obtain the necessary documentation therefor and the
Property Manager will prepare any and all reports required by Independent
Insurance Advisors or any insurance company in connection therewith. All such
reports shall be timely filed with the insurance company as required under the
terms of the insurance policy involved. The Property Manager is authorized to
settle any and all claims against insurance companies arising out of any
policies, including the execution of proofs of loss, the adjustment of losses,
signing of receipts and the collection of money. Finally, the Property Manager
will fully cooperate with and assist all liability insurance carriers and their
authorized agents and adjusters in defending, litigating or settling any
liability claims.

G.    Compliance with Laws; Matters of Record. Subject to the other provisions
of this Property Management Agreement, the Property Manager will take such
action as may be necessary to comply with any and all laws applicable to any
Property and the Property Manager’s employees and all known ordinances,
regulations and orders relative to the use, operation, repair and maintenance of
the Property and with the rules, regulations or orders of the local Board of
Fire Underwriters or other similar body. Expenses incurred in so complying and
in correcting any such violation shall be included in the Budget or otherwise
approved in advance by the Company. The Property Manager agrees to perform all
obligations of the Company and pay all costs, expenses and other amounts
(including, without limitation, any liquidated damages) which the Company or the
Property Manager may be required to pay in accordance with, and to comply and
cause the Property to comply in all respects with all of the terms and
conditions of, any reciprocal easement agreement, any ground lease, mortgage,
deed of trust or other security instruments affecting the Property of which the
Property Manager has actual knowledge, or any other agreement or document of
record now affecting the Property or hereafter executed or filed with the
Company’s written consent (each, herein referred to as a “Matter of Record,” and
collectively as the “Matters of Record”) during the term of this Property
Management Agreement. Further, the Property Manager shall not cause, or fail to
take commercially reasonable actions to prevent, a divestiture of title from the
Company under any encumbrance or any other Matter of Record. The Company shall
be responsible for any expenses, costs or other amounts paid by the Property
Manager in respect of compliance with this Section 3.2(G) which are not
otherwise included in the applicable Budget.

H.    Construction. If the Company has authorized any construction or renovation
on the Property, including but not limited to construction of tenant finish-out,
and the Company has requested in writing the services of the Property Manager
with regard to any construction, renovation or tenant finish-out, then the
Property Manager will (i) review and forward to the Company all space planning
layouts, drawings, plans and specifications pertaining to such construction,
together with a recommendation as to approval thereof by the Company; (ii)
supervise third party contractors responsible for construction or renovation
work for a fee to be negotiated; (iii) solicit or supervise the solicitation of
competitive bids following the Company’s guidelines for all construction
contracts in excess of $10,000; (iv) require that all construction contracts and
subcontracts contain provisions adequately protecting the Company, in accordance
with local procedures and any requirements of the Company, against mechanic’s,
materialman’s or similar liens affecting the Property and requiring ten percent
(10%) retainage until at least thirty (30) days after completion; (v) inspect
all work in place; (vi) prepare and review all draws requested for submission to
the Company and, if requested by the Company, pay all draw requests on approval
by the Company; and (vii) compile all documentation related to a construction
project necessary for the release of any lender reserves related to such
construction project.

I.    Notices. The Property Manager will promptly notify the Company of any of
the following if in any way relating to the Property: notice of any claim of
violation of any governmental or legal requirement, any notice of any claim of
liability, any summons or other legal process, any damage, any default or
alleged default by landlord or tenant under any lease, and any other material
information. The Property Manager will fully cooperate with the Company in all
legal and arbitration proceedings relating to any Property.

J.    Extraordinary Services. For those efforts of the Property Manager
requested by the Company, which are not standard, recurring property management
activities and not anticipated to occur at least once per year, the Property
Manager shall be compensated on a basis to be agreed to in writing and in
advance by the Company and the Property Manager. For illustrative purposes,
examples of such additional services include, but are not limited to, efforts
related to estoppel certificates, subordination and non-disturbance agreements,
information pertaining to sale or financing of any Property, tax matters (other
than ad valorum real estate taxes), casualty or condemnation to any Property,
lawsuit defense, except for intentional misdeeds of the Property Manager, and
other items of a similar non-recurring nature.

K.    Lease Obligations. The Property Manager shall perform all duties of the
landlord under all leases insofar as such duties relate to operation,
maintenance and day-to-day management of the Property. The Property Manager
shall also provide or cause to be provided, at the Company’s expense, all
services normally provided to tenants of like premises, including where
applicable and without limitation, gas, electricity or other utilities required
to be furnished to tenants under leases, normal repairs and maintenance, and
cleaning, and janitorial service. The Property Manager shall arrange for and
supervise the performance of all installations and improvements in space leased
to any tenant which are either expressly required under the terms of the lease
of such space or that are customarily provided to tenants. The Property Manager
shall maintain business-like relations with the tenants of the Property.

L.    Third-Party Property Managers. The Property Manager shall be responsible
for overseeing the performance of any third-party property managers appointed in
accordance with this Property Management Agreement.

M.    Inspections. The Property Manager shall conduct periodic on-site property
visits to some or all (as the Company or its designee deems reasonably necessary
or desirable) of the Property to inspect the physical condition of the Property
and to evaluate the performance of the third-party property managers and on-site
personnel of the Property Manager.

N.    Accounting Services. The Property Manager shall use the Company’s
accounting application and follow the Company’s processes required in connection
with the preparation of the Budget and financial reporting for the Property.

3.3    Contracts. In fulfilling its duties to the Company, the Property Manager
may and hereby is authorized to enter into any leases, contracts or other
agreements on behalf of the Company in the ordinary course of the management,
operation and maintenance and leasing of the Property.

3.4    Use of Property. The Property Manager will not knowingly permit the use
of the Property for any purpose which might impair any policy of insurance on
the Property or which might render any loss insured thereunder uncollectible or
which would be in violation of any applicable law. The Property Manager will
operate and maintain the Property according to the highest standards achievable
consistent with the Company’s authorization. The Property Manager will use
commercially reasonable efforts to secure compliance by tenants with their
respective leases.

3.5    Cash Management.

A.    Clearing Account. The Property Manager shall cause all gross revenue in
respect of the Property to be transmitted directly into an individual clearing
account (each a “Clearing Account”) controlled by the Company, established with
a financial institution to be determined by the Property Manager (the “Clearing
Bank”), except to the extent the payments are required by a lender to be made
into a lockbox account, in which case payments will be deposited in the Clearing
Account after release from such lockbox account. Without in any way limiting the
foregoing if the Property Manager receives any gross revenue from the Property,
then (i) such amounts shall not be commingled with any other funds or property
of the Property Manager, and (ii) the Property Manager shall deposit such
amounts in the Clearing Account for the Property within one (1) business day of
receipt.

B.    Order of Priority of Funds in Clearing Account. On the 10th day of each
month, all funds deposited into each Clearing Account shall be applied on such
date in the following order of priority: (i) first, if applicable, to make the
required payments of debt service, including late payment charges, if any, for
the Property; and (ii) second, any remaining funds in such Clearing Account
shall be swept by the Clearing Bank into the Operating Account (as hereinafter
defined) and applied and disbursed in accordance with this Property Management
Agreement.

C.    Operating Account. All monies swept from each Clearing Account by the
Clearing Bank shall be deposited in a separate depository account for the
Property in the Company’s name (the “Operating Account”). The Operating Account
shall be opened by the Property Manager, upon receipt of a W9 completed by the
Company, at U.S. Bank, N.A. or another bank to be determined by the Property
Manager. The signature card for the Operating Account shall indicate that the
Property Manager is dealing with the Operating Account as a fiduciary of the
Company. The Operating Account and all funds therein shall at all times be the
property of the Company. The Company shall have electronic banking system access
to the Operating Account, which shall permit it to obtain account information
and make withdrawals from such Operating Account.
Notwithstanding anything to the contrary contained herein, the Company may
direct payments or deposits received by the Property Manager to an operating
account relating to the Property to be controlled by the Company and direct
payments to be made into that Operating Account. In such event, the Property
Manager shall provide the Company with all information necessary to make
payments of expenses with respect to the Property.
The Property Manager shall remit to the Company monthly, on or before the 20th
day of each month, excess cash as of the end of the preceding month, held in the
Operating Account and not applied to the payment of (i) the Company’s expenses
as herein provided, (ii) expenses permitted by Section 5.1 hereof, and (iii)
amounts payable to the Property Manager in accordance with Section 5.3 hereof,
less applicable reserves for real estate taxes, debt service, capital
improvements or operating expenses and Ten Thousand Dollars ($10,000) as reserve
for working capital and other contingencies, and any additional amount as the
Company may authorize for such purposes. The remittance of funds to the Company
shall be compatible with the financial reports provided by the Property Manager
pursuant to Section 4.2.
If the Company should make any request for a distribution other than the
standard monthly distribution to the Company on or before the 20th day of each
month as noted immediately above, such request by the Company must be directed
to the Property Manager in writing with a minimum of two (2) full working days’
advance notice. Except to the extent it would cause there to be insufficient
funds to pay amounts due to the Property Manager under Section 5.1 and Section
5.3 hereof, every attempt will be made to process the additional distribution
request through the Property Manager’s accounting department in a timely manner,
but the Property Manager will not process any distribution based on a telephone
call or be expected to accomplish such distribution with less than two (2) full
working days’ advance written notice.
Other than the monthly distribution noted above, if required by state law, the
Property Manager will deposit security deposits and/or advance rentals in
separate accounts in the name of the Company at said financial institution. All
monies held in Operating Accounts shall in no event be commingled with the
Property Manager’s own funds or with funds held by the Property Manager for the
account of other parties. The Property Manager shall have no proprietary
interest in the Operating Accounts, or in any other account authorized hereby,
and all sums collected by the Property Manager relating to the Property and all
sums placed in such account or accounts by the Company will be the property of
the Company and held in trust by the Property Manager for the Company. The
Property Manager agrees to pay all invoices directly from the Operating Account
unless directed otherwise by the Company. The Property Manager may draw on the
Operating Account only to pay (i) operating expenses permitted by Section 5.1
hereof, (ii) amounts payable to the Company, (iii) amounts payable to the
Property Manager under Section 5.3 hereof, and (iv) a specified amount to a
payee which the Company may from time to time expressly authorize in writing.
Each of the Management Fee and the Construction Fee shall be paid to the
Property Manager in accordance with Section 5.3 hereof. In accordance with and
pursuant to Section 4.2 hereof, the Property Manager shall prepare and submit an
invoice to the Company which shall include a computation of the fees paid to the
Property Manager in accordance with Section 5.3 and any expenses to be
reimbursed to the Property Manager in accordance with Sections 5.1 and 5.2. The
Company shall have the right to review such invoice and obtain any supporting
documentation with respect thereto from the Property Manager. To the extent that
the Company believes the computation provided by the Property Manager is
inconsistent with the computation permitted hereunder, the Company and the
Property Manager shall work together in good faith to reach a computation of
such fees which is reasonably agreeable to both parties. If the Company and the
Property Manager agree that one or more of the fees paid to the Property Manager
for a prior period exceeded the amount permitted hereunder, the Property Manager
shall deduct the amount of such excess from the fees it is to be paid in
accordance with Section 5.3 hereof for the current calendar month.

3.6    Indemnification. The Company shall indemnify, defend and hold the
Property Manager and any Sub-Manager directly or indirectly engaged by the
Property Manager in accordance with Section 2.1 of this Property Management
Agreement harmless from and against all claims, damages and costs (including
counsel fees) arising out of or in connection with the management of the
Property and the operation thereof, except for acts of the Property Manager or a
Sub-Manager, as applicable, taken outside of the scope of this Property
Management Agreement or an agreement with the Sub-Manager, as applicable, and
the Property Manager’s, or a Sub-Manager’s, as applicable, engagement in acts of
negligence, misconduct or fraud. Notwithstanding anything to the contrary stated
herein, the Property Manager shall be held strictly accountable for all receipts
and disbursements; and the Property Manager shall indemnify and hold the Company
harmless from and against all claims, damages and costs (including counsel fees)
arising out of or in connection with the management of the Property and the
operation thereof to the extent such claims arise out of or result from acts of
the Property Manager taken outside of the scope of this Property Management
Agreement or the Property Manager’s engagement in acts of negligence, misconduct
or fraud. The Property Manager shall indemnify the Company and its Affiliates
from any claims, damages and costs (including counsel fees) arising out of or in
connection with the acts of the Property Manager taken in connection with the
management of the Property and the operation thereof or the Property Manager’s
engagement in acts of negligence, misconduct or fraud. The indemnities herein
contained shall not apply to any claim with respect to which and to the extent
the indemnified party is covered by insurance; provided, that the foregoing
exclusion does not invalidate the indemnified party’s insurance coverage. Each
party will procure a waiver of subrogation with respect to claims against the
other party under policies in which the other party is not a named insured, and
shall promptly notice the other party in the event that any such waiver is
unobtainable or is obtainable only upon payment of an additional premium. If
such waiver is obtainable only upon payment of an additional premium, the other
party shall have the right at its option to pay such additional premium.

3.7    Complaints and Notices. The Property Manager shall promptly handle
complaints and requests from tenants, concessionaires and licensees. The
Property Manager shall notify the Company promptly of: (A) any notice received
by the Property Manager or known to the Property Manager of violation of any
governmental requirements (and make recommendations regarding compliance
therewith); (B) any notice received by the Property Manager or known to the
Property Manager of violation of covenants, conditions and restrictions
affecting the Property or noncompliance with loan documents affecting the
Property, if any; (C) any fire, accident or other casualty or damage to the
Property; (D) any condemnation proceedings, rezoning or other governmental
order, lawsuit or threat thereof involving the Property known to the Property
Manager; (E) any violations relative to the leasing, use, repair and maintenance
of the Property under governmental laws, rules, regulations, ordinances or like
provisions known to the Property Manager; or (F) any violation of any insurance
requirement of which the Property Manager has actual knowledge. The Property
Manager shall promptly deliver to the Company copies of any documentation in its
possession relating to such matters. The Property Manager shall keep the Company
reasonably informed of the status of the particular matter through the final
resolution thereof. In the event the Property Manager becomes aware of any fire
or other damage to the Property or violation or alleged violation of laws
respecting hazardous materials, the Property Manager shall immediately give
telephonic notice thereof to the Company. The Property Manager shall complete
all necessary and customary loss reports in connection with any fire or other
damage to the Property. The Property Manager shall retain in the records it
maintains for the Property copies of all supporting documentation with reference
to such notices.

3.8    Tenant Insurance Certificates. The Property Manager shall use its
commercially reasonable efforts to obtain from all tenants certificates of
insurance and renewals thereof required to be furnished by the terms of their
leases. The Property Manager shall forward copies of the certificates to the
Company if requested by the Company. The Property Manager shall establish
systems and procedures to enforce lease requirements with regard to insurance
certificates.

3.9    Licenses and Authorizations.
A.    The Property Manager shall obtain and keep in full force and effect all
licenses, permits, consents and authorizations as may be necessary for the
maintenance, operation, management, repair, servicing or occupancy of the
Property. All of such licenses, permits, consents and authorizations shall be in
the name of the Company, if required in writing by the Company.
B.    The Property Manager shall obtain and keep in full force and effect all
real estate and business licenses and governmental authorizations, at the
Company’s expense (including qualifications to do business) as may be necessary
for the proper performance by the Property Manager of its duties and obligations
under this Property Management Agreement. All such licenses and authorizations
shall be in the name of the Property Manager.

3.10    Asbestos and Similar Compliance Matters. If the Property is subject to
the Occupational Safety and Health Administration’s regulations relating to
asbestos, or to any state law or regulation relating to asbestos, or to any
state law or regulation relating to carcinogenic or toxic chemicals, the
Property Manager shall, at the Company’s expense, comply with such laws and
regulations as they relate to the Property.

3.11    Special Billings. For purposes of this Property Management Agreement,
the term “Special Billing” is defined as any periodic billing requirement or
change in a billing rate charged to a tenant under such tenant’s lease as a
result of the Property’s operating expenses, a tenant’s volume of business, or a
CPI or other index, including, but not limited to, such items as commonly are
described as expense pass-throughs, recoveries, escalations, CAM or CPI
adjustments, and percentage sales or rent. As reqested in writing by the
Company, the Property Manager shall deliver a statement to the Company
describing all of the information, data and documents which the Property Manager
has used to establish a basis for calculation of Special Billings for each
tenant at the Property. During the term of this Property Management Agreement,
the Property Manager shall be responsible for sending Special Billings to each
tenant in accordance with the terms of such tenant’s lease.

ARTICLE 4    
ACCOUNTING, RECORDS, REPORTS

4.1    Records. The Property Manager shall establish and maintain a
comprehensive system of office records, books and accounts, as well as an
accounting and management reporting system that will duly account for all
transactions relating to the Property in a format consistent with the Company’s
accounting system. The Company and others designated by the Company shall, with
prior notice to the Property Manager, have access to such records, books and
accounts and to all vouchers, files and all other material pertaining to the
Property and this Property Management Agreement, all of which the Property
Manager agrees to keep safe, available and separate from any records not having
to do with the Property. All of such books, records and other information
concerning the Property shall be the property of the Company; and within sixty
(60) days following termination of this Property Management Agreement, the
Property Manager shall deliver the original copies to the Company or its
designate. The Property Manager or its representatives shall have the right to
inspect such books, records and other information and to make copies thereof
during a two-year period following the termination of this Property Management
Agreement unless the Company requests and receives all such books and records
upon termination of this Property Management Agreement.

4.2    Reports and Supporting Documentation. The Property Manager shall, during
the term of this Property Management Agreement, deliver monthly reports to the
Company relating to the management and operation of the Property for the
preceding calendar month, not later than thirty (30) days after the end of the
preceding month. Reports will be delivered to the Company in an electronic
format consistent with the Company’s accounting system for the Property. The
Property Manager shall deliver to the Company the following for the preceding
month, for the Property and with respect to clause (1), (2) and (8), shall also
provide the information with respect to the Property in the aggregate:
(1)    a profit and loss statement;
(2)    a balance sheet;
(3)    a general ledger;
(4)    a cash receipts and disbursement journal;
(5)    all bank statements and bank reconciliations;
(6)    an aged schedule of delinquent accounts receivable;
(7)    the current rent roll;
(8)
a calculation of the fees paid in accordance with Section 5.3 hereof; and

(9)    a construction report, if applicable.

4.3    Budgets. The Property Manager shall prepare and submit to the Company a
proposed operating and capital budget, including an itemized statement of the
estimated receipts and disbursements in reasonable detail, which shall include,
without limitation, reasonable detail as to employee expenses to be reimbursed
to the Property Manager for the operation, repair and maintenance of the
Property (each a “Budget”), in each case for the calendar year immediately
following such submission. Each Budget will be in the form approved by the
Company prior to the date thereof. Thereafter, on or before the date specified
each year by the Company (but not later than November 1st), the Property Manager
shall prepare and submit to the Company a preliminary Budget for the next
calendar year followed by a final Budget for the next calendar year,
incorporating any reasonable changes requested by the Company. Such Budgets
shall: (A) be prepared in accordance with the Company’s accounting system, (B)
be prepared on a cash or modified cash basis, as directed by the Company, and
(C) show a month by month projection of income, expenses, capital expenditures,
reserves, and other non-recurring items.
The Company will approve or disapprove each Budget within a reasonable time
after the receipt of same, but not later than thirty (30) days after the
submission thereof to the Company. The Property Manager will make any reasonable
changes to each Budget that are requested by the Company. At such time as the
Company shall request, which in no event shall exceed three (3) requests per
calendar year, the Property Manager shall submit to the Company for its approval
an updated Budget incorporating such changes as shall be necessary to reflect
cost over-runs and the like or other changes occurring subsequent to the prior
Budget during such period. If the Company does not disapprove of such revised
Budget within 30 days after receipt thereof by the Company, such Budget shall be
deemed approved. If the Company shall disapprove of any such Budget, the
Property Manager shall submit a revised Budget, as applicable, within ten (10)
days of receipt of notice of disapproval, and the Company shall have ten (10)
days to provide notice to the Property Manager if it disapproves of any such
further revised Budget.
The Property Manager shall implement each Budget and use its commercially
reasonable efforts to ensure that the actual cost of operating the Property
shall not exceed the applicable Budget. The Budgets shall constitute an
authorization for the Property Manager to expend necessary monies to manage and
operate the Property in accordance with the respective Budget and subject to the
provisions of this Property Management Agreement until a subsequent Budget is
approved. The approval of non-recurring costs and capital improvements in a
Budget shall constitute an authorization for the Property Manager to collect
bids for the expenditure and present a final recommendation to the Company for
expenditure of monies to implement such items called for in such Budget.
The Property Manager shall provide supporting information reasonably requested
by the Company in connection with their review of any Budget submitted by the
Property Manager for its review.
Without affecting any other limitation imposed by this Property Management
Agreement and except as may be expressly provided to the contrary elsewhere in
this Property Management Agreement, the Property Manager shall secure the prior
written approval of the Company prior to incurring any liability or obligation
for any item in excess of $10,000 that is not reflected on the applicable Budget
approved in writing by the Company.

4.4    Audit. At its option, the Company may at any time upon five (5) business
days’ advance written notice to the Property Manager, cause the books and
financial operations of the Property to be audited by an auditor to be selected
by the Company including the internal auditing staff of the Company or any of
its Affiliates. The Property Manager agrees to cooperate with such auditor and
to make any of its facilities located at the Property or the Property Manager’s
office available to such auditor. Any adjustments in amounts due and owing by
either the Company or the Property Manager shall be paid promptly but no later
than fifteen (15) days following receipt of the audit. The audit shall be at the
Company’s expense.

ARTICLE 5    
EXPENSES AND COMPENSATION

5.1    Payment of Expenses. Notwithstanding any contrary provision of this
Property Management Agreement, the Property Manager shall be obligated to make
payments required under this Property Management Agreement only to the extent of
funds derived from the Property or provided by the Company. The Property Manager
shall reimburse itself from funds derived from the Property for all expenses
properly incurred by the Property Manager under this Property Management
Agreement which are either set forth in the applicable Budget or approved by the
Company, except to the extent the Property Manager is permitted to incur such
expense without the Company’s approval in accordance with this Property
Management Agreement. These expenses shall include, but not be limited to:
(1)    documented postage (mailing of rental statements, late notices; legal
correspondence; general correspondence to tenants, vendors, etc.);
(2)    mileage incurred by the Property Manager, director of property management
or other personnel of the Property Manager for travel to/from the Property and
all other mileage specifically related to the operation of the Property;
specific backup will be provided. Mileage to be charged at the then-current rate
pursuant to Internal Revenue Service (IRS) guidelines;
(3)    documented copies (for mass tenant mailings, copying required upon sale
or other legal matters and extensive tenant or lease issues);
(4)    a proportionate share of after-hours emergency phone service which is
charged to the common area maintenance and billed to tenants in accordance with
each tenant’s specific lease language;
(5)    preparation, printing and distribution of leasing brochures and site
plans for the Property;
(6)    a proportionate share of office equipment and supplies located at the
on-site or management field office should one be established and used for the
benefit of the Property; and
(7)    compensation and benefits of property management, accounting, lease
administration, executive and supervisory personnel of the Property Manager.
Expenses which will be paid by the Property Manager and not billed to the
Property or the Company shall include, but may not be limited to:
(1)    office furniture, phone systems and monthly bills, fixtures, space
rental, etc. incurred by the Property Manager in its corporate offices and/or
general management offices; and
(2)    compensation and all expenses applicable to time spent on matters other
than the Property.
The Company may, at its sole discretion, expressly approve in writing the
payment or reimbursement to the Property Manager of any specific expense
otherwise excluded or excepted above; and, unless expressly stated to the
contrary in such written approval, such approval shall apply only to the
specific expense itemized and/or up to the amount specified in such approval.

5.2    Expenditure Authorization.

A.    Utilities. The Property Manager shall pay from the applicable Operating
Account the actual amount incurred for utilities each month for the Property
without the Company’s further consent or signature on such check or withdrawal,
notwithstanding that a lesser amount therefor may have been projected or
allocated in the Budget for the Property approved by the Company.

B.    Expenses per Budget. To the extent set forth in the most recent Budget
approved by the Company, and if requested by the Company, the Property Manager
will make all payments for debt service on mortgages secured by the Property,
for taxes and/or for the Company’s insurance. In addition, to the extent set
forth in the most recent Budget approved by the Company and without further
consent of the Company, the Property Manager shall pay each and every expense
properly incurred in the ordinary course of managing the Property during the
calendar year covered by the Budget; provided, that, if such expenses exceed the
Budget approved by the Company by more than ten percent (10%) during the
calendar year covered by the Budget (each, an “Overrun”), the Company may elect
to terminate this Property Management Agreement, it being understood, that, such
termination shall constitute the Company’s sole remedy with respect to such
Overrun and such Overrun shall not be deemed a breach of this Property
Management Agreement, but such termination shall not prevent liability for any
other breach by the Property Manager under this Property Management Agreement;
and provided further, that, the Company shall not be permitted to so terminate
this Property Management Agreement if such Budget excess (i) was due to amounts
incurred for insurance, taxes and/or utilities, and/or (ii) was caused by or
resulted from the following acts: (a) acts of God; (b) flood, fire or explosion;
(c) acts of terror, war, invasion, riot or other civil unrest; (d) government
order or law that becomes effective after the approval of the Budget and was not
known to the Property Manager prior to the approval of the Budget; (e) actions,
embargoes or blockades in effect after the approval of the Budget; (f) action by
any governmental authority that occurs after the approval of the Budget and was
not known to the Property Manager prior to the approval of the Budget; and
(g) national or regional emergency (each of (a) through (g), a “Force Majeure
Event”). If the Property Manager suffers a Force Majeure Event, it shall give
notice to the Company, stating the anticipated period of time the event is
expected to continue and shall use commercially reasonable efforts to ensure the
effects of such Force Majeure Event are minimized.

C.    Emergencies. Notwithstanding the foregoing, if emergency action is
necessary to prevent damage to the Property or danger to persons, the Property
Manager may incur such expenses as are reasonably necessary without the prior
written approval of the Company to protect such Property or persons. The
Property Manager will give prompt telephone and written notice to the Company of
any such emergency repairs for which prior approval is not required.

5.3    Compensation for Management Services.

A.    Management Fee. On or before the last business day of each month, the
Property Manager shall pay itself from the Operating Account as compensation for
its management services hereunder in an amount (the “Management Fee”) equal to
four percent (4%) of the “Gross Rental Receipts” for such month (as hereinafter
defined). The term “Gross Rental Receipts” as used herein is defined as all
receipts of every kind and nature actually collected from the operation of the
Property, determined on a cash basis, including without limitation, all fixed
rents (including parking rents not excluded below), common area maintenance
reimbursements, tax and insurance reimbursements, percentage rental payments,
utility reimbursements, late fees, vending machine collections, service charges,
rental interruption insurance, and a fifteen percent (15%) administrative charge
for common area expenses (if such an allowable expense is collected from tenants
pursuant to tenant leases), and all other forms of miscellaneous income actually
collected in cash by the Company or by the Property Manager from tenants of the
Property, net forfeited security deposits, but excluding (i) any income from
investment of cash including the interest on the Operating Account,
(ii) security deposits, and any portion of forfeited security deposits allocable
to compensation for loss or damage, (iii) payments for physical installations or
finish-out work, (iv) payments in the nature of indemnification or compensation
for loss, damage or liability sustained, including but not limited to insurance
proceeds and condemnation awards, (v) all purchase discounts, rental and ad
valorem tax refunds or rebates, (vi) any repair or other such expense
reimbursement from individual tenants, (vii) any sums which, under normal
accounting practice, are attributable to capital, (viii) executive suite
expenses, if any (e.g., personnel, equipment, etc.) paid by tenants and (ix)
such other additional income the Company and the Property Manager mutually agree
to eliminate.

B.    Construction Fee. For duties performed by the Property Manager pursuant to
Section 3.2(H) hereof, the Property Manager shall pay itself from the applicable
Operating Account a fee (“Construction Fee”) equal to six percent (6%) of the
construction hard costs. In no event shall the Construction Fee be less than
Five Hundred and No/100 Dollars ($500). Actual costs shall not include fees paid
by the Company for architectural or engineering services or construction
permits. No fee shall be paid for actual costs of tenant improvements for
services for which the tenant is responsible for payment. The Construction Fee
shall be paid within ten (10) days after completion of tenant’s improvements for
each individual tenant or completion of capital or Property improvement
projects.

ARTICLE 6    
TERM

6.1    Term. The initial term of this Property Management Agreement shall
commence on the Effective Date (the “Commencement Date”), shall continue in full
force and effect through October 1, 2018, and shall be automatically renewed for
an unlimited number of successive one (1) year periods thereafter, subject to
earlier termination as hereinafter provided. The term of this Property
Management Agreement may be extended for such additional periods of time as the
parties agree to in writing.

6.2    Sale of Property. This Property Management Agreement shall automatically
terminate upon the consummation of any sale or other disposition of the Property
by the Company to any entity not affiliated with the Company.

6.3    Termination Upon Notice. Either the Company or the Property Manager may
terminate this Property Management Agreement upon written notice delivered to
the other party at least sixty (60) days prior to the end of any term. The
effective date of any such termination shall be the last day of the term in
which such notice is given.

6.4    Termination for Cause.
A.    The Company may terminate this Property Management Agreement at any time,
effective immediately upon written notice to the Property Manager, if (i) the
Property Manager has materially breached this Property Management Agreement;
provided, that (a) the Property Manager does not cure any such material breach
within thirty (30) days of receiving notice of such material breach from the
Company, or (b) if such material breach is not of a nature that can be remedied
within such period, the Property Manager does not diligently take all reasonable
steps to cure such breach or does not cure such breach within sixty (60) days;
(ii) there is fraud, criminal conduct, or willful misconduct by the Property
Manager; (iii) a court of competent jurisdiction enters a decree or order for
relief in respect of the Property Manager in any involuntary case under the
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or appoints a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of the Property Manager or for any
substantial part of any of its property or orders the winding up or liquidation
of the Property Manager’s affairs; or (iv) the Property Manager commences a
voluntary case under any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect, or consents to the entry of an order for relief in
an involuntary case under any such law, or consents to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of the Property Manager or for any
substantial part of any of its property, or makes any general assignment for the
benefit of creditors, or fails generally to pay its debts as they become due.
The Property Manager agrees that if any of the events specified in subsections
(iii) or (iv) above occur, it shall give written notice thereof to the Company
within seven (7) days after the occurrence of such event.
B.    The Property Manager may terminate this Property Management Agreement at
any time, effective immediately upon written notice to the Company, if (i) the
Company has materially breached this Property Management Agreement; provided,
that (a) the Company does not cure any such material breach within thirty (30)
days of receiving notice of such material breach from the Property Manager, or
(b) if such material breach is not of a nature that can be remedied within such
period, the Company does not diligently take all reasonable steps to cure such
breach or does not cure such breach within sixty (60) days; (ii) there is fraud,
criminal conduct, or willful misconduct by the Company; (iii) a court of
competent jurisdiction enters a decree or order for relief in respect of the
Company in any involuntary case under the applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, or appoints a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
the Company or for any substantial part of any of its property or orders the
winding up or liquidation of the Company’s affairs; or (iv) the Company
commences a voluntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, or consents to the entry of an order for
relief in an involuntary case under any such law, or consents to the appointment
of or taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of the Company or for any substantial part of
any of its property, or makes any general assignment for the benefit of
creditors, or fails generally to pay its debts as they become due. The Company
agrees that if any of the events specified in subsections (iii) or (iv) above
occur, it shall give written notice thereof to the Property Manager within seven
(7) days after the occurrence of such event.
C.    For the avoidance of doubt, a material breach of the Amended and Restated
Leasing Agreement by and between the Company and the Property Manager, dated as
of September 6, 2016, shall be a material breach of this Property Management
Agreement.

6.5    Effect of Termination. The termination of this Property Management
Agreement for any reason shall not affect any right, obligation or liability
which has accrued under this Property Management Agreement on or before the
effective date of such termination. Each agreement between the Property Manager
and a Sub-Manager with respect to any of the Property Manager’s duties under
this Property Management Agreement shall terminate immediately upon the
termination of this Property Management Agreement. Upon termination of this
Property Management Agreement for any reason, the Property Manager will
cooperate with the Company in an effort to achieve an efficient transition of
the management of the Property without detriment to the rights of the Company to
the continued management of the Property. Without limiting the foregoing, the
Property Manager will, before receiving final payment of any fees, facilitate
the retrieval of or deliver to the Company or to such person or persons as the
Company may direct, all Property Documents, permits, books, records and
accounts, rent rolls, insurance policies, files and other materials relating to
the Property, including without limitation any bank account signature cards or
other documentation required to transfer sole control over the Operating
Accounts to the Company or its designate. The Property Manager shall facilitate
the retrieval by the Company or the Company’s Representative of all personal
property of the Company, whether on the Property or elsewhere. Within forty-five
(45) days after the termination of this Property Management Agreement, the
Property Manager will deliver a final accounting to the Company reflecting all
income and expenses of the Property as of the date of termination.

ARTICLE 7    
REPRESENTATIONS AND WARRANTIES
OF THE PROPERTY MANAGER
To induce the Company to enter into this Property Management Agreement, the
Property Manager makes the following representations and warranties, which shall
survive the execution and termination of this Property Management Agreement:

7.1    Organization. The Property Manager is duly organized, validly existing
and in good standing under the laws of the state of Delaware. The Property
Manager has all power and authority required to execute, deliver and perform
this Property Management Agreement.

7.2    Authorization. The execution, delivery and performance of this Property
Management Agreement has been duly authorized by all necessary action on the
part of the Property Manager.

7.3    Validity. This Property Management Agreement constitutes a legal, valid
and binding agreement of the Property Manager enforceable against the Property
Manager in accordance with its terms except as limited by bankruptcy,
insolvency, receivership and similar laws of general application.

7.4    Licenses. During the entire term of this Property Management Agreement,
the Property Manager shall cause all persons performing licensable activities to
have and to maintain in full force and effect all licenses, including, without
limitation, any real estate broker’s license obtained by the Property Manager,
which the real estate licensing law requires and all permits necessary to
perform its obligations under this Property Management Agreement and shall pay
all taxes, fees or charges imposed on the business engaged in by the Property
Manager hereunder.

7.5    Independent Contractor. The Property Manager’s status under this Property
Management Agreement is that of an independent contractor and not as an agent or
employee of the Company.

ARTICLE 8    
MISCELLANEOUS

8.1    Company’s Rights. Nothing in this Property Management Agreement shall be
deemed to limit the Company’s right to do anything regarding the Property which
an owner of such Property would otherwise be entitled to do, including but not
limited to the right to enter upon the Property, to inspect the Property, to
perform any repair or maintenance thereof, and to do anything required of the
Property Manager hereunder if the Property Manager fails to do so in a timely
manner.

8.2    Company’s Representative. The Company may designate one (1)
representative to serve as the Company’s representative in all dealings with the
Property Manager hereunder (the “Company’s Representative”). Whenever the
approval or consent or other action of the Company is called for hereunder, such
approval, consent or action shall be processed through the Company’s
Representative unless the Company notifies the Property Manager otherwise in
writing. The Company’s Representative may be changed at the discretion of the
Company, at any time, by writing delivered to the Property Manager. Except as
may be expressly provided to the contrary elsewhere in this Property Management
Agreement, whenever the approval or consent or other action of the Company is
called for under this Property Management Agreement, if the Property Manager
requests such approval, consent or other action of the Company’s Representative
and does not receive a response from the Company’s Representative within five
(5) business days after making such request, the Property Manager shall make a
second request for approval or consent or other action of the Company’s
Representative specifying that unless a response is received within two (2) days
after making such request, the request shall be deemed approved by the Company.

8.3    No Personal Liability. THE PROPERTY MANAGER’S DIRECTORS, SHAREHOLDERS,
OFFICERS, EMPLOYEES, AGENTS AND REPRESENTATIVES SHALL NOT BE PERSONALLY LIABLE
FOR ANYTHING RELATED TO THIS PROPERTY MANAGEMENT AGREEMENT. THE COMPANY, ITS
DIRECTORS, SHAREHOLDERS, OFFICERS, EMPLOYEES, AGENTS AND REPRESENTATIVES, SHALL
NOT BE PERSONALLY LIABLE FOR ANYTHING RELATED TO THIS PROPERTY MANAGEMENT
AGREEMENT.

8.4    Nature of Relationship. The Property Manager shall be responsible for all
of its employees, the supervision of all persons performing services regarding
the Property, and for determining the manner of performance of all services for
which the Property Manager is responsible hereunder. The Property Manager is an
independent contractor and not an agent or employee of the Company. Nothing in
this Property Management Agreement, nor any acts of the parties hereto, shall be
deemed or construed by the parties hereto, or either of them, or any third
party, to create the relationship of principal and agent, employer and employee,
or a partnership or joint venture, between or among the Company and the Property
Manager.

8.5    No Third Party Beneficiaries. Neither this Property Management Agreement
nor any part thereof nor any service, relationship or other matter alluded to
herein shall inure to the benefit of any third party, to any trustee in
bankruptcy, to any assignee for the benefit of creditors, to any receiver by
reason of insolvency, to any other fiduciary or officer representing a
bankruptcy or insolvent estate of either party, or to the creditors or claimants
of such an estate. Without limiting the generality of the foregoing sentence, it
is specifically understood and agreed that insolvency or bankruptcy of either
the Company, on the one hand or the Property Manager on the other hand, shall at
the option of the other void all rights of such insolvent or bankrupt party
hereunder (or so many of such rights as the other party shall elect to void).

8.6    Notices. Except as provided in Section 5.2(c) as to emergencies, all
notices and communications required or permitted hereunder shall be in writing
and shall be personally delivered or sent by registered or certified mail,
return receipt requested, addressed as follows:
If mailed or personally
delivered to the Company:
American Finance Trust, Inc.
405 Park Avenue
New York, New York 10022
Telephone: (212) 415-6500
Facsimile: (212) 421-5799
Attention: Legal Department
With a copy mailed to:
Proskauer Rose LLP
Eleven Times Square
New York, NY 10036
Attention: Mr. Peter M. Fass, Esq.
If mailed or personally delivered to the Property Manager:
American Finance Properties, LLC
405 Park Avenue
New York, New York 10022
Telephone: (212) 415-6500
Facsimile: (212) 421-5799
Attention: Legal Department.
With a copy mailed to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019
Attention: Mr. Jeffrey D. Marell, Esq.
With a copy mailed to:
Lincoln Retail REIT Services, LLC
2000 McKinney Avenue, Suite 1000
Dallas, Texas 75201
Attention: Mr. Robert Dozier
Mr. Gregory Courtwright

or to such address as either party may from time to time specify by written
notice to the other. Notices shall be deemed to be received and, therefore,
effective on the earlier of the date of delivery or, the third (3rd) day after
the date the notice is mailed.

8.7    Amendments. This Property Management Agreement may not be amended except
by further agreement in writing executed by each party to be bound thereby.

8.8    Exhibits. All exhibits or addenda to this Property Management Agreement
are intended to be attached to this Property Management Agreement and, whether
or not so attached, are incorporated herein by reference as if set forth in
full.

8.9    Laws. The term “laws” as used in this Property Management Agreement means
all applicable constitutional provisions, statutes, ordinances, codes and rules
and regulations of any governmental body having jurisdiction over any Property,
the parties or this Property Management Agreement.

8.10    No Implied Waivers. No failure or delay by either party in exercising
any right or remedy under this Property Management Agreement and no course of
dealing between the parties shall operate as a waiver of any such right or
remedy nor shall any single or partial exercise of any right or remedy by either
party under this Property Management Agreement preclude any other or further
exercise of such right or remedy. The rights and remedies available to the
parties are cumulative and not exclusive of any other rights and remedies
provided by law or equity.

8.11    Severability. Whenever possible each provision of this Property
Management Agreement shall be interpreted in such manner as to be effective and
valid under all applicable laws. However, if any provision of this Property
Management Agreement is invalid under any applicable law, such provision shall
be ineffective only to the extent of such invalidity without invalidating the
remaining provisions of this Property Management Agreement and, to the fullest
extent possible, this instrument shall be interpreted so as to give effect to
the stated written intent of the parties.

8.12    Governing Law. This Property Management Agreement shall be governed by
and construed in accordance with the laws of the State of New York, without
regard to the principles of conflicts of law thereof.

8.13    Benefit and Assignment. This Property Management Agreement shall be
binding upon the Company and the Property Manager and their respective
successors and assigns and shall inure to the benefit of the Company, its
successors and assigns. Except as provided in Section 2.1 of this Property
Management Agreement, the Property Manager may not assign or transfer any of its
rights or obligations under this Property Management Agreement to a third party
without the prior written consent of the Company and the approval of a majority
of independent directors of the REIT and any such assignment without the prior
written consent of the Company and the approval of a majority of independent
directors of the REIT shall be void and of no effect.

8.14    Headings. The captions and headings in this Property Management
Agreement are for convenience only and do not limit or amplify any provision of
this Property Management Agreement.

8.15    Counterparts. This Property Management Agreement may be executed in any
number of counterparts and each shall be considered an original and together
they shall constitute one Agreement.

8.16    Entire Agreement. This Property Management Agreement sets forth the
entire Agreement and understanding between the parties regarding the subject
matter of this Property Management Agreement and supersedes all prior agreements
and understandings.
Signature page follows on next page.



IN WITNESS WHEREOF, the parties have executed this Property Management Agreement
as of the date first above written.
AMERICAN FINANCE PROPERTIES, LLC
By:

Name:
Title:

[Name of Subsidiary]
By:

Name:
Title:





iii

